DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant incorporated the deemed allowable subject matter into each of the independent claims.  Updated searches yield no additional prior art with such independent claims’ features as a whole
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhang (US 2020/0145921) descring wak up signals operation (title), Bhattad (US 2018/0332533) describing wak-up signal in a communication device (title), Liao (US 2020/0037247) describing UE detection of wake-up signal prior to ON duration from base station (abstract), Ahn (US 2019/0028967) describing user station wakup-up indication at certain time period (fig. 10), Run (US 2019/0281580) describing UE camping in 2 different RAT where UE specific guard time may be derived from UE capabilities information previously signaled from the UE to the network, from subscriber data or based on an explicit request from the UE, e.g. before entering RRC_IDLE state (or some other energy-saving state where paging and paging DRX is applied) (para. 65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469